Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner: Figure 14 should include the label “Prior Art”.  In order to avoid abandonment of the application, applicant must make these above drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-16 is the inclusion in the claims of the limitations directed to the grip body assembly being configured to be rotated and protruded to an outside of the vehicle body when a door is opened and to be pushed by the door to return to an inside of the vehicle body when the door is closed, and the grip handle assembled slidably to an outerside surface of the grip body assembly.  The primary reason for the allowance of claims 17-20 is the inclusion in the claims of the limitations directed to a support having a rail mounted to the vehicle body, a rod having a first end portion connected slidably to the rail and a second end portion connected rotatably to the lower grip body, an elastic member installed to the support and configured to press the first end portion and a grip handle disposed slidably to an outside surface of a center body part of the center grip body.  Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON S MORROW/Primary Examiner, Art Unit 3612